Case 2:21-cv-04954 Document 1-1 Filed 06/17/21 Page 1 of 4 Page ID #:33




       EXHIBIT 1
pathways to
                                      Obtained via1-1
                  Case 2:21-cv-04954 Document      FOIAFiled
                                                        by Judicial Watch, Page
                                                             06/17/21      Inc. 2 of 4 Page ID #:34
monitor for
mis/disinformati
on online. We
have a dedicated
email line, voter
hotlines, media
monitoring tools,
contractors, etc.
to stay apprised
on
misinformation
and give voters
an outlet to
report. We
always see an
influx in
misinformation
around elections,
but this year it
was louder than
ever.

Given the sheer
volume and
nature of social
media, we at the
State level
monitor for
trends and
themes more
often than we do
individual pieces
of
misinformation
in order to
ensure we're
countering
misinformation
with fact-based
messaging.

Since
September, our
office has
tracked
somewhere
around 200
social
media/media
posts, but our
priority is
working closely
with social media
companies to be
proactive so
when there's a                                                                                        1/3
source
of misinformatio
                                     Obtained via1-1
                 Case 2:21-cv-04954 Document      FOIAFiled
                                                       by Judicial Watch, Page
                                                            06/17/21      Inc. 3 of 4 Page ID #:35
n, we can
contain it. It
would be
difficult to
quantify what
what reported
the MOST, as
misinformation
surged around
different things
in the news or
events.

Did the Secretary
of State’s office
reach out to any
social media
companies to
help them
combat
misinformation?

If so, who was
contacted, what
concerns were
expressed and
how did the
social media
company
respond?

We have working
relationships and
dedicated
reporting
pathways at
each major social
media company.
When we receive
a report of
misinformation
on a source
where we don't
have a pre-
existing pathway
to report, we
find one. We've
found that many
social media
companies are
taking
responsibility on
themselves to do
this work as
well.
                                                                                                     2/3
We worked
closely and
                                       Obtained via1-1
                   Case 2:21-cv-04954 Document      FOIAFiled
                                                         by Judicial Watch, Page
                                                              06/17/21      Inc. 4 of 4 Page ID #:36
proactively with
social media
companies to
keep
misinformation
from spreading,
take down
sources of
misinformation
as needed, and
promote our
accurate, official
election
information at
every
opportunity.

In your opinion
did
misinformation
play an
influential role in
dissuading voters
during this
election cycle?

Misinformation
led to greater
voter anxiety,
but it didn't
dissuade voters
from voting. We
saw record
breaking
numbers across
all fronts,
including those
metrics that
indicate a deep
desire to vote
but a need for
more assurance
in the process
like voting early
and signing up
for Where's My
Ballot to track
the status of
their ballot
throughout the
process.

How did the
Secretary of
State’s office
deal with                                                                                              3/3
misinformation?
